
	

114 HRES 205 IH: Congratulating the administration, staff, students, and alumni of Roosevelt University on the occasion of the University’s 70th anniversary.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Quigley (for himself, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Gutiérrez, Ms. Duckworth, Mr. Foster, Mr. Lipinski, and Mr. Kinzinger of Illinois) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Congratulating the administration, staff, students, and alumni of Roosevelt University on the
			 occasion of the University’s 70th anniversary.
	
	
 Whereas, on April 17, 2015, Roosevelt University, located in Chicago, Illinois, will celebrate the 70th anniversary of the founding of the University on April 17, 1945;
 Whereas Roosevelt University has graduated more than 95,000 students who have become leaders in their professions and careers, including Chicago’s first African-American mayor, Harold Washington;
 Whereas Roosevelt University was founded at a time when most American universities and colleges did not enroll large numbers of minority or immigrant students;
 Whereas Roosevelt University became one of the Nation’s first colleges to admit all qualified students, regardless of race, religion, or national origin;
 Whereas throughout its history, Roosevelt University has always remained true to the values of inclusiveness, opportunity, and social justice; and
 Whereas today, Roosevelt remains one of the most diverse universities in the Midwest: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the administration, staff, students, and alumni of Roosevelt University on the occasion of the University’s 70th anniversary; and
 (2)wishes the entire Roosevelt community many years of continued success in the future.  